

116 HR 1486 IH: Preventing Sexual Abuse of K–12 Students Act of 2019
U.S. House of Representatives
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1486IN THE HOUSE OF REPRESENTATIVESMarch 4, 2019Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to protect students from sexual abuse,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as Preventing Sexual Abuse of K–12 Students Act of 2019. 2.FindingsCongress finds the following:
 (1)Child sexual abuse victims are at greater risk of experiencing feelings of guilt and shame, suffering from low self-esteem, and developing substance abuse symptoms, depression, and post-traumatic stress disorder.
 (2)A 2004 study by the Department of Education indicated that 9.6 percent of students in secondary schools reported that they had been subjected to sexual misconduct by school personnel.
 (3)A 2014 report by the Government Accountability Office revealed that only 42 States had codes of conduct for school personnel of which only 22 dealt with appropriate relationships between personnel and students.
 (4)Such 2014 report by GAO also revealed that only 18 States mandated that school districts provide sexual abuse and misconduct awareness and prevention training.
 (5)Title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), which prohibits sex discrimination in education programs or activities receiving federal funds, requires elementary and secondary schools to protect students from sexual abuse and misconduct.
 (6)Educators are dedicated and tireless individuals serving our communities and they make invaluable contributions to our country by preparing students for the future. They work to provide children with safe and secure environments in which to learn and these safe environments should be strengthened by including the resources and training necessary to help prevent the sexual abuse of students.
 (7)It is in the interest of the United States to protect students in elementary and secondary schools from sexual abuse and misconduct.
			3.Sexual abuse awareness training
 (a)In generalSubpart 2 of part F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901) is amended by adding at the end the following:
				
 8549D.Sexual abuse awareness trainingEach State receiving funds under this Act shall establish and implement a statewide policy requiring each local educational agency to—
 (1)develop codes of conduct to prevent sexual abuse of students by identifying acceptable and unacceptable behavior for—
 (A)school personnel with respect to relationships with students; and (B)students with respect to relationships with other students; and
 (2)ensure that school personnel receive training on— (A)the codes of conduct described in paragraph (1);
 (B)Federal and State requirements with respect to reporting child abuse; (C)the requirements under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) with respect to the protecting students in elementary and secondary schools from sexual abuse and misconduct; and
 (D)sexual abuse and misconduct awareness and prevention.. (b)Funding (1)Grants for State assessmentsSection 1201(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6361(a)) is amended by adding at the end the following:
					
 (3)To carry out sexual abuse awareness training under section 8549D.. (2)Types of State activitiesSection 2101(c)(4)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611(c)(4)(B)) is amended by adding at the end the following:
					
 (xxii)To carry out sexual abuse awareness training under section 8549D.. (3)Local uses of fundsSection 2103(b)(3)(L) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(b)(3)(L)) is amended by inserting and carry out sexual abuse awareness training under section 8549D before the semicolon.
 (4)Student support and academic enrichment grantsSection 4108(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118(5)) is amended—
 (A)in subparagraph (H)(iii), by striking or at the end; (B)in subparagraph (I), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (J)to carry out sexual abuse awareness training under section 8549D..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is 2 years after the date of the enactment of this Act.
 4.ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall conduct a study and submit a report to Congress that includes—
 (1)the incidence of sexual abuse of elementary and secondary school students by— (A)other students; and
 (B)school personnel; and (2)recommendations with respect to preventing the sexual abuse described in paragraph (1).
			